Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148964                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  ____________________________________                                                             Bridget M. McCormack
                                                                                                         David F. Viviano,
  In re Petition of Sanilac County Treasurer                                                                         Justices
  for Foreclosure of Certain Parcels of
  Property Due to Unpaid 2010 and Prior
  Years’ Taxes, Interest, Penalties and Fees.
  ____________________________________

  SANILAC COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                SC: 148964
                                                                   COA: 316814
                                                                   Sanilac CC: 12-034524-CZ
  JENNIFER MEGIE,
            Respondent-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the February 11, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2014
           h0721
                                                                              Clerk